Citation Nr: 0620204	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left humerus 
impairment, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for a right femur 
impairment, currently rated 60 percent disabling.

3.  What evaluation is warranted from March 25, 2002, for 
left axillary nerve neuropathy?  

4.  What evaluation is warranted from March 23, 2005, for a 
right thigh scar?  

5.  What evaluation is warranted from March 23, 2005, for a 
left humerus scar?  

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In May 2004, the Board remanded 
the veteran's appeal for further evidentiary development.  

The May 2004 Board remand listed as issues on appeal 
entitlement to service connection for a back condition, 
secondary to a right femur impairment; and entitlement to 
service connection for post-traumatic stress disorder.  In a 
December 2005 rating decision, the RO granted service 
connection for these disabilities.  Therefore, these issues 
are no longer in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993).

The December 2005 rating decision also found that the 
veteran's service connected right femur and left humerus 
impairments included left axillary nerve neuropathy, and 
right thigh and left humerus scars.  Accordingly, these 
higher evaluation claims are now before the Board.  Id.

A review of the evidence of record, to include the August 
2002 VA examination report, reveals a claim of entitlement to 
service connection for osteomyelitis.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 
Consistent with the instructions below, VA will notify you of 
the further action required on your part.
 

FINDINGS OF FACT

1.  The veteran is right handed.

2.  A left humerus impairment is not manifested by a fibrous 
union, nonunion of the humerus, or muscle group injuries in 
different anatomical regions.

3.  A right femur impairment is not manifested by a fracture 
of the shaft or anatomical neck of the femur with nonunion 
and with loose motion, or muscle group injuries in different 
anatomical regions.

 
CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for an increased 
rating for a left humerus impairment.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.71a, 4.73, Diagnostic 
Code 5202 (2005).

2.  The veteran does not meet the criteria for an increased 
rating for a right femur impairment.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.71a, 4.73, 
Diagnostic Codes 5255.

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2004 VA 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the December 2005 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims, and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the September 
2003 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records 
including his records from Valley Forge General Hospital and 
all identified and available postservice treatment records, 
including his records from the Clarksburg VA Medical Center, 
VetCenter, Dr. Kenneth Granke, and Dr. Duer.  The RO was also 
notified by the Pittsburgh VA Medical Center that they had no 
records of the veteran.  The record also shows that several 
VA examinations have been held to ascertain the severity of 
his disabilities.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claims. 

The Claims

The veteran contends that the ratings currently assigned his 
left humerus and right femur impairments do not accurately 
reflect the severity of those disabilities.  It is requested 
that the veteran be afforded the benefit of the doubt. 

Service medical records show that in August 1965, after 
failing to heed or hear a sentry's warning, the veteran was 
shot twice by a fellow sentry.  Specifically, he was shot 
once in the left shoulder and once in the right mid-thigh.  

When first treated after the injury in August 1965, he had 
considerable loss of blood and was given three units of whole 
blood.  

As to the left shoulder, he had a small one inch linear 
entrance wound in the anterior left arm just below the 
humeral head with a large ragged exit wound in the superior 
posterior aspect of the shoulder.  He had no motor or sensory 
loss in the hand and the radial pulse was good.  X-rays 
showed a comminuted fracture of the humeral shaft immediately 
below the head and a fracture through the body of the 
scapula.  The wound was cleaned and debrided, the missile 
tract ran laterally to the humeral head splitting and 
severely macerating the deltoid.  The axillary nerve was 
ragged looking.  Most of the central portion of the deltoid 
and a small portion of the long head of the triceps were 
debrided.  Loose fragments of bone were removed.  The humerus 
was unstable and overriding about two inches and was 
surgically extended.  Portions of the wound were closed with 
wire and the remaining wound was packed open with gauze and a 
drain was inserted.  The arm was immobilized.

As to the right thigh, he had a small four inch long ragged 
entrance wound over the anterior thigh midshaft with a large 
five inch diameter gaping exit wound at the lateral side of 
the thigh.  There was obvious angulation of the femoral 
shaft.  Posterior tibial pulse was good.  X-rays showed a 
comminuted fracture of the femur through the midshaft with 
marked four inch overriding.  Operative notes reported that 
the wounds were irrigated and debrided after extending the 
exit wound proximally and distally.  Major portions of the 
vastus lateralis and a fair amount of the rectus were 
debrided.  Loose fragments of bone were removed.  The femur 
was unstable and overriding.  Portions of the wound were 
closed with wire and the remaining wound was packed open with 
gauze and a drain was inserted.  He was placed in traction.

Service medical records thereafter show the veteran's 
complaints and treatment while hospitalized from September 
1965 to April 1966.  

When discharged from the hospital in April 1996, it was noted 
that the veteran had passed his "ETS," and he was wearing a 
brace.  He complained of pain above the right knee, and was 
continuing with physical therapy.  

As to the left shoulder, he had a large, healed, and adherent 
scar with loss of substance of the anterior deltoid.  The 
posterior deltoid seemed to be functioning and he had almost 
full shoulder motion but poor rhythm.  X-rays showed a 30 
degree angulation of the shaft head.  Only about 50 percent 
of the shaft approximated the head.  This was healed but 
still very sclerotic.  

As to the right lower extremity, the lower extremities were 
of equal lengths, he had no problem with the 
intertrochanteric fracture of the hip.  There was a large, 
healed, and adherent scar with loss of substance of the 
vastus lateralis and rectus.  X-rays show the shaft was 
healing very slowly with 15 degree posterior angulation and 
10 degree lateral angulation.  The fracture site was still 
clearly visible.  There were no nerve deficits.

At an August 2002 VA examination he complained of right hip 
and leg pain most of the time with flare-ups twice a week.  
The pain reportedly caused a loss of time from work.  On 
examination the appellant was noted to be right handed.  The 
left shoulder showed active forward flexion to 90 degrees, 
active external and internal rotation to 45 degrees, and 
active abduction to 60 degrees.  Muscle strength was 4/5.  
Neurological examination was normal.  Right femur and hip x-
rays showed a well-healed fracture of the mid femoral shaft 
with some overriding of the fragments causing shortening of 
the leg, and retained metallic fragments.  Humerus and left 
shoulder x-rays showed a considerable proximal humeral shaft 
deformity, some loss of bone substance, retained metallic 
fragments, but adequate fixation.  

Right hip motion studies showed active flexion to 100 
degrees, active extension to 125 degrees, and active 
abduction and adduction to 30 degrees.  There was severe 
crepitus and guarding with motion.  Muscle strength was 4/5.  
Severe muscle and tissue loss were noted below the scar.  
Neurological examination was normal.  Range of motion of the 
right knee and ankle were intact.  The veteran was, however, 
unable to heel, toe or tandem walk with his right side.  His 
gait was slow and antalgic. 

VA treatment records dating back to January 2003 note 
complaints in August 2003 of increased left shoulder pain and 
reduced range of motion.  An August 2003 left shoulder bone 
scan and x-rays showed an old healed fracture of the proximal 
shaft of the humerus with moderate to severe residual 
deformity, possible osteomyelitis, metallic foreign bodies, 
ossification of the bone, and degenerative changes of the 
acromioclavicular (AC) joint. 

At an the August 2003 VA examination the veteran complained 
of increased left shoulder pain, difficulty holding items, 
and difficulty lifting things above his head.  Concerning his 
thigh he complained of warmth, tenderness, weakness, 
stiffness, and instability as well as increased pain with 
repeated use.  He complained of increased right femur pain as 
well as difficulty standing for long periods when on 
concrete, climbing ladders, walking, and/or sitting long 
periods of time.  The stated that he did not have flare-ups, 
but rather was always in pain.  The veteran reported using 
over the counter anti-pain medications and ointments to self-
treat his pain.  He also reported that the above problems 
caused him to leave his job.  

On examination, the veteran was noted to be right handed.  
Left hand grip and arm strength were 4/5 with slight giving 
way.  Left shoulder motion was forward flexion to 60 degrees, 
internal rotation to 35 degrees, external rotation to 20 
degrees, and abduction to 35 degrees.  He had tenderness to 
palpation but no redness, warmth, or effusion.  X-rays showed 
an old healed fracture of the proximal shaft of the left 
humerus with moderate to severe residual deformity, 
indications of chronic osteomyelitis, retained metallic 
bodies, ossification of a tendon, and degenerative changes to 
the AC joint.

As to the right leg, strength was 4/5 to 5/5 with slight 
giving way.  The range of motion of the right hip was flexion 
to 55 degrees, extension to 25 degrees, abduction to 20 
degrees, adduction to 10 degrees, and internal and external 
rotation to 30 degrees.  There was no redness, warmth, or 
effusion.  The left thigh measured 49 centimeters (cm) and 
the right thigh measured 50 cm.  Both calves measured 37 cm.  
X-rays showed a normal right hip, an old healed fracture of 
the mid shaft of the right femur with moderate residual 
deformity, overriding of the old healed fracture fragments, 
and retained metallic bodies.

At the March 2005 VA examination the veteran complained of 
left shoulder/arm pain, decreased strength, stiffness, and 
occasional heat.  On examination, the range of motion of the 
shoulder was forward flexion to 90 degrees, internal rotation 
to 70 degrees, and internal and external rotation, as well as 
abduction to 70 degrees.  The veteran complained of a pulling 
sensation with motion.  X-rays showed deformity of the 
proximal shaft of the humerus, moderate lateral and posterior 
angulation in the alignment of the humeral shaft, metallic 
particles, and degenerative changes in the AC joint. 

The veteran also complained of right leg pain, weakness, 
stiffness, occasional heat, and giving way.  On examination, 
the range of motion of the right hip was flexion to 90 
degrees with no pain, extension to 30 degrees with no pain,  
abduction to 40 degrees with no pain, and adduction to 20 
degrees with no pain.  Internal and external rotation were 
normal.  X-rays of the right hip showed arthritic changes.  
X-rays of the right femur showed a completely healed fracture 
with mild deformity in the mid shaft, tiny metallic 
fragments, and vascular calcification. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Historically, a December 1967 rating decision rated the 
residuals of a gunshot wound to the left humerus as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 and rated the residuals of a gunshot wound to the 
right femur as 60 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255. 

As to the left humerus, the overwhelming weight of the 
evidence shows the veteran is right handed.  Hence, he is 
entitled to a 40 percent rating under Diagnostic Code 5200 if 
he has unfavorable ankylosis of scapulohumeral articulation 
where abduction limited to 25º from side.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5202, the veteran will be 
entitled to a 40 percent rating if the humerus has fibrous 
union.  Id.

As to the right femur, under Diagnostic Code 5250 the veteran 
will be entitled to a 70 percent rating if he has 
intermediate unfavorable ankylosis of the hip.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5255, the veteran will be 
entitled to an 80 percent rating if he has a fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion (spiral or oblique fracture).  Id.

Moreover, 38 C.F.R. § 4.55(f) provides as follows:

For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of § 4.25. 

As to the left shoulder, an increased rating is not warranted 
under Diagnostic Code 5200 because the record, including the 
results from the three VA examinations, is negative for 
unfavorable ankylosis of scapulohumeral articulation where 
abduction limited to 25º from side.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure); Johnston v. Brown, 10 Vet. App. 80 
(1997) (in the absence of ankylosis, the Board may not rate 
his disability as ankylosis); 38 C.F.R. § 4.71a.  Likewise, 
an increased rating is not warranted under Diagnostic 
Code 5202 because the record is negative for fibrous union, 
nonunion of the humerus, or loss of the humerus head.  See 
service medical records; August 2003 left shoulder bone scan 
and x-rays; and VA examinations and x-rays dated in August 
2002, August 2003, and March 2005; and 38 C.F.R. § 4.71a.

As to the right thigh, an increased rating is not warranted 
under Diagnostic Code 5250 because the record, including the 
results from the three VA examinations, is negative for 
extremely unfavorable ankylosis of the hip.  See Lewis; 
Johnston; 38 C.F.R. § 4.71a.  Likewise, an increased rating 
is not warranted under Diagnostic Code 5255 because the 
record is negative for a fracture of the shaft or anatomical 
neck of the femur with nonunion and with loose motion.  See 
service medical records; and VA examinations and x-rays dated 
in August 2002, August 2003, and March 2005; and 38 C.F.R. 
§ 4.71a.

The Board defers consideration of the question of entitlement 
to an extraschedular rating in light of the pending claim of 
entitlement to a total disability evaluation based on 
individual unemployability. 

The Board has not overlooked the veteran's and his 
representative's written statements to VA and the claimant's 
statements to his VA physicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements which address the severity of his 
disabilities are not probative evidence as to the issues on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied. 
 

ORDER

Entitlement to an increased rating for a left humerus 
impairment is denied.

Entitlement to an increased rating for a right femur 
impairment is denied.
 
REMAND

As to what evaluations are warranted for left axillary nerve 
neuropathy, a right thigh scar, and a left humerus scar, the 
RO has yet to issue VCAA notice or a supplemental statement 
of the case (SSOC) addressing these questions.   38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.159, 19.31 (2005).  
Thus, the claims must be returned.

As to what evaluations are warranted for right thigh and left 
shoulder scars, a remand is also required because, while the 
VA examiners provided the length and/or the depth of these 
scars, they did not provide their width so it is impossible 
for VA to ascertain the area, measured in square inches, 
covered by the scars.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 and 7802 (2005).  Accordingly, a remand for a 
dermatological examination is also needed.  See 38 U.S.C.A. 
§ 5103A(d). 

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was neither provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for higher evaluations nor provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities.  As these questions are 
potentially involved in the present appeal, these issues must 
also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, these issues are REMANDED for the following 
action: 

1.  The RO should send the veteran an 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claims 
on appeal, as outlined by the Court in 
Dingess.  The notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings regarding the 
appellant's scars should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating scars, the 
examiner is to provide a detailed 
statement of the nature and extent of any 
adverse symptomatology.  In addition to 
any other information required by the 
AMIE worksheet, the examiner should 
provide the length and width measurements 
of each right thigh and left humerus 
scar.  Photographs of the scarring should 
be taken.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and any day-to-day 
functional impairments due to his service 
connected disorders.  A written copy of 
the report should be inserted into the 
claims folder.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


